DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-16 and 18-21 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.
With respect to the last office action, Applicant amends claims, discusses the claims limitations, the prior arts of record (PARs), the office action and further argues that the PARs do not meet the claims limitations (see Applicant’s Remarks)
	In response, Examiner note Applicant’s arguments/amendments, however the primary PAR (PPAR or CAMPANOTTI), discloses where the MAMS system may be local, remote on cloud-based devices ([0023-0029), As discussed below, the PPAR discloses media platform integration system and further discloses a system for building a distributed network for essence management and access; PPAR discloses a media asset recording system (figs.1-10, Content Storage/Migration Management System “CSMS” [0006-0010]), configured to generate a plurality of copies of a media asset including a high quality copy and at least one proxy copy of the media asset, with the high quality copy having a higher resolution than the at least one proxy copy (see [0022-0029], [0035-0042], [0066-0069] and [0082-0098]-proxy copy; the media asset management system “MAMS” interfaces with the devices or servers of the CSMS which includes an encoder, SOLO cache drive, Proxy, Publishing Portal “PP”, etc.), CSMS, PP, etc., may be used to generates digital media essence files and pushes frame accurate proxy versions accordingly to Publishing Portals, PP may enforce schedules to send content out to target devices directly or indirectly; a premises source index (or a first source index) (MAMS-manages SOLO cache drive, PP or remote PP, etc., and maybe local, remote or cloud-based) configured to dynamically store and update a plurality of media asset entries corresponding to each of the plurality of copies of the media asset, respectively (see [0006-0010], [0022-0029], [0035-0042], [0066-0069] and [0082-0098]); a media asset monitor (MAMS) configured to dynamically update the respective media asset entries in the premises source index upon the media asset recording system generating the high quality copy and the at least one proxy copy of the media asset (see [0025-0029]-proxy/metadata, [see 0037-0039], [0063-0064], [0082-0098]-proxy copy/metadata updating and [0108-0119); the MAMS monitors the status of the PP operations, controls the storing of the digital copies of media and generates plurality of copies of the media and associated qualities and metadata for the respective copies, using file extension, proxy filename, etc.; PPAR further discloses A worker (MAMS) configured to generate a copy of the at least one proxy copy of the media asset and write the generated copy of the at least one proxy copy to an essence cache of at least one of a plurality of a cloud computing resources that are located remotely from the media asset recording system (PP or remote PP, [0025-0029], [0037-0039], [0063-0064], [0082-0098]-proxy copy/metadata and [0108-0116]), the MAMS controls the generated plurality of copies, pushes to proxy caches of the servers or devices coupled to the network; the devices or servers coupled to the network are remote or cloud-based and generated copies are pushed to the caches accordingly, where the CSMS/PP are used for direct targeting of consumer platform globally; and further discloses a plurality of cloud source indices (local, remote or cloud-based devices: MAMS) associated with the plurality of cloud computing resources, respective with each of cloud source indices being configured to dynamically generate at least one media asset entry the generated copy of the at least one proxy copy is written in the essence cache of the cloud computing resource (see [0025-0029], [0037-0039], [0063-0064] and [0082-0098]-proxy copy/metadata); wherein the plurality of cloud source indices each include a media access reference that dynamically links the at such that the high quality copy of the media asset is accessible via each of the plurality of cloud computing resources (see [0025-0029], [0037-0039], [0063-0064] and [0082-0098]; and wherein the plurality of cloud computing resources are configured to access the high quality copy of the media asset from the premises source index using the media access reference in the respective cloud source index that dynamically links the respective copies of the media asset and in response to a media access request from a media request application on a client device to the respective cloud computing resource with the media access request including media asset parameters requiring the high quality copy of the media asset; the user interface may further configure setting using proxy drop folder; with the media access request including media asset parameters requiring the high quality copy of the media asset, wherein the media request application comprises at least one of a web browser, an editing software, and a render engine (see [0025-0029], [0037-0039], [0063-0064], [0082-0098], [0102-0106] and [0108-0119]), the MAMS accesses a proxy browsing function to access a low-resolution proxy files using the metadata across the various storages devices: servers/PPs, a single proxy file linked to other files with different bitrates may be created to enable browsing using an API or other App of the client; user interface enable an administrator of user to define settings on PDF-basis and allow encoding under users control of the proxy files; the PP for schedules the publishing of the digital files and includes support of Web, IPod, IPhone, Android and other client interface Apps.; PPAR discloses accessing the main storage facility may transfer media to the PP or the PP may pull for automatic direct targeting of devices globally for further distribution, and where the PP or MAMS comparing media, performs other functions and scheduling accordingly (see [0037-0039], [0063-0064], [0082-0098], [0102-0106] and [0108-0119]), BUT appears silent as to the PP or gateway including essence cache to store the copies; 
However, in the same field of endeavor, BALAZINSKI discloses DASH caching proxy application and an edge or gateway with caching proxy application and MEC/caching middle box platform for This office action is made FINAL.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

As to claims 1, 7 and 13, the claims limitations recite: with respect to claims 1, 7 and 13... “…a… source index”, “…a worker..“, “…cloud source index…,” etc., has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “index” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-10, 12 and 13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: figs.1-2, 5, 6, [0024+], [0034-0036], [0060-0062], Premises Hive, Cloud Hive with source index, worker, etc.

5.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011)


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAMPANOTTI et al (2012/0144302) in view of BALAZINSKI et al (2018/0367637).
	As to claims 1-2, CAMPANOTTI discloses media platform integration system and further discloses a system for building a distributed network for essence management and access, the system comprising:
A media asset recording system (figs.1-10, Content Storage/Migration Management System “CSMS” [0006-0010]), configured to generate a plurality of copies of a media asset including a high quality copy and at least one proxy copy of the media asset, with the high quality copy having a higher resolution than the at least one proxy copy ([0022-0029], [0035-0042], [0066-0069] and [0082-0098]-proxy copy; note the media asset management system “MAMS” interfaces with the devices or servers of the CSMS which includes an encoder, SOLO cache drive, Proxy, Publishing Portal “PP”, etc.), CSMS, PP, etc., may be used to generates digital media essence files and pushes frame accurate proxy versions accordingly to Publishing Portals, PP may enforce schedules to send content out to target devices directly or indirectly; a premises source index (or a first source index) (MAMS-manages SOLO cache drive, PP or remote PP, etc., and maybe local, remote or cloud-based) configured to dynamically store and update a plurality of media asset entries corresponding to each of the plurality of copies of the media asset, respectively ([0006-0010], [0022-0029], [0035-0042], [0066-0069] and [0082-0098]); a media asset monitor (MAMS) configured to dynamically update the respective media asset entries in the premises source index upon the media asset recording system generating the high quality copy and the at least one proxy copy of the media asset ([0025-0029]-proxy/metadata, [0037-0039], [0063-0064], [0082-0098]-proxy copy/metadata updating and [0108-0119); the MAMS monitors the status of the PP operations, controls the storing of the digital copies of media and generates plurality of copies of the media and associated qualities and metadata for the respective copies, using file extension, proxy filename, etc.,
 A worker (MAMS) configured to generate a copy of the at least one proxy copy of the media asset and write the generated copy of the at least one proxy copy to an essence cache of at least one of a plurality of a cloud computing resources that are located remotely from the media asset recording system (PP or remote PP, [0025-0029], [0037-0039], [0063-0064], [0082-0098]-proxy copy/metadata and [0108-0116]), the MAMS controls the generated plurality of copies, pushes to proxy caches of the servers or devices coupled to the network; the devices or servers coupled to the network are remote or cloud-based and generated copies are pushed to the caches accordingly, where the CSMS/PP are used for direct targeting of consumer platform globally; 
A plurality of cloud source indices (local, remote or cloud-based devices: MAMS) associated with the plurality of cloud computing resources, respective with each of cloud source indices being configured to dynamically generate at least one media asset entry the generated copy of the at least one proxy copy is written in the essence cache of the cloud computing resource ([0025-0029], [0037-0039], [0063-0064] and [0082-0098]-proxy copy/metadata); wherein the plurality of cloud source indices each include a media access reference that dynamically links the at least one media asset entry to the plurality of media asset entries stored in the premises source index, such that the high quality copy of the media asset is accessible via each of the plurality of cloud computing resources ([0025-0029], [0037-0039], [0063-0064] and [0082-0098]; and 
links the respective copies of the media asset and in response to a media access request from a media request application on a client device to the respective cloud computing resource with the media access request including media asset parameters requiring the high quality copy of the media asset; the user interface may further configure setting using proxy drop folder; with the media access request including media asset parameters requiring the high quality copy of the media asset, wherein the media request application comprises at least one of a web browser, an editing software, and a render engine ([0025-0029], [0037-0039], [0063-0064], [0082-0098], [0102-0106] and [0108-0119]), MAMS accesses a proxy browsing function to access a low-resolution proxy files using the metadata across the various storages devices: servers/PPs, a single proxy file linked to other files with different bitrates may be created to enable browsing using an API or other App of the client; user interface enable an administrator of user to define settings on PDF-basis and allow encoding under users control of the proxy files; the PP for schedules the publishing of the digital files and includes support of Web, IPod, IPhone, Android and other client interface Apps.
CAMPANOTTI discloses accessing the main storage facility may transfer media to the PP or the PP may pull for automatic direct targeting of devices globally for further distribution, and where the PP or MAMS comparing media, performs other functions and scheduling accordingly (see [0037-0039], [0063-0064], [0082-0098], [0102-0106] and [0108-0119]), BUT appears silent as to the PP or gateway including essence cache to store the copies. 
However, in the same field of endeavor, BALAZINSKI discloses DASH caching proxy application and an edge or gateway with caching proxy application and MEC/caching middle box platform for caching/processing plurality of a digital content within the cloud, monitoring requested digital content 
Hence it would have been obvious before the effectively filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of BALAZINSKI into the system of CAMPANOTTI to improving and/or maximizing utilization of caching media to reduce load/or cost shared on the network or backhaul.
	As to claim 3, CAMPANOTTI further discloses wherein the media request application comprises a web browser that includes a plurality of user-defined fields that are configured to receive user inputs that enable a user to specify the media asset parameters that include a time needed for the high quality copy of the media asset and a resolution required for the high quality copy of the media asset ([0082-0098], 0102-0106] and [0108-0119]), note remarks in claims 1-2, accessing browsing functions and configuring settings at the PP and scheduling.
	As to claim 4, CAMPANOTTI further discloses an essence database communicatively coupled to the media asset recording system and configured to store the plurality of copies of the media asset including the high quality copy and the at least one proxy copy of the media asset ([0037-0042], [0063-0064], [0082-0098], [0102-0106] and [0108-0119]), note remarks in claims 1-2.
	As to claim 5, CAMPANOTTI further discloses wherein the premises source index is configured to store media asset metadata corresponding to the plurality of media asset entries, with the media asset metadata including a content type, a resolution format, a time length, and an ownership information of each corresponding media asset stored in the essence database ([0037-0042], [0063-0064], [0082-0098], [0102-0106] and [0108-0119]), note remarks in claims 1-2.
As to claim 6, CAMPANOTTI further discloses wherein each of the cloud computing resources is configured to redirect the media access request to the premises source index to access the high quality copy of the media asset from the essence database when the media access request includes the media 
	As to claims 7-8, the claimed “A system for building a distributed network for essence management and access…” is composed to the same structural elements that were discussed with respect to claims 1-2, note the first index source and second index source discussed above; the PPs includes encodes and further generates plurality of copies of media asset and metadata associated with the plurality of copies.
	Claim 9 is met as previously discussed with in claim 3.
	Claim 10 is met as previously discussed with in claim 4.
	Claim 11 is met as previously discussed with in claim 5.
	Claim 12 is met as previously discussed with in claim 6.
	As to claims 13-16, the claimed “A system for building a distributed network for essence management and access…” is composed to the same structural elements that were discussed with respect to claims 1-2, note the first index source and second index source discussed above; the PPs includes encodes and further generates plurality of copies of media asset and metadata associated with the plurality of copies.
	Claim 18 is met as previously discussed with in claim 4.
	Claim 19 is met as previously discussed with in claim 5.
	Claim 20 is met as previously discussed with in claim 6.
	Claim 21 is met as previously discussed with in claims 1-2.


Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                   


ANNAN Q. SHANG